Title: To Thomas Jefferson from Henry Dearborn, 13 June 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir.
                     
                            War Department June 13 1808.
                        

                        I have the honor of proposing for your approbation the following appointments in the additional Military force Viz.
                  
                     
                        
                           Noah Lester 
                           to be 
                           Captain of Light Dragoons
                        
                        
                           Asa Morgan
                           "
                           1st. Lieutenant Ditto
                        
                        
                           George Nichols
                           "
                           2d. Lieutenant Ditto
                        
                        
                           Elijah Boardman
                           "
                           Cornet   ditto
                        
                     
                  
                  Stephen Ranney & Joel Cook, to be Captains of Infantry
                   Nicoll Fosdick & William Welch, to be First Lieutenants Ditto
                  Ebenezer Way Jr., & Charles Larabe " 2d. Lieutenants ditto
                  Frederick Conkling & Abraham Hawkins " Ensigns ditto
                  all of the State of Connecticut.
                  Accept, Sir, &c.
                        
                    